Title: Bartholomew Dandridge, Jr., to Thomas Jefferson, 11 December 1793
From: Dandridge, Bartholomew Jr.
To: Jefferson, Thomas


          
            December the 11. 1793.
          
          By the Presidents order Bw Dandridge has the honor to transmit the enclosed papers
            relating to the truce between Portugal & Algiers, to the Secretary of State—& to inform the Secretary that the President wishes
            him to prepare such information respecting the same as may be necessary to be made
            public—and as considerable expence has been incurred in the conveyance of said
            intelligence to the Goverment of the U.S. to consider what communication shall be made
            thereupon to Congress.
        